DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 recite method steps of “determining”. However, claim 13, upon which claims 19 and 20 depend is an apparatus claim. It is unclear what structural element of the apparatus of claim 13 performs the method steps of claims 19 and 20 (for example, claim 14 recited that the system is caused to perform the method steps of “identifying”).

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:


Zhang et al., Nonpatent Literature Reduced Electron Exposure for Energy-Dispersive Spectroscopy using Dynamic Sampling teaches a method, utilizing spectral images, including steps of generating based on spectral data, a first spectral image of the sample specimen (“we define the image of the underlying object we wish to measure as X ε RN, and the value of location s as Xs” [page 91; left column; line 47]; “created using spectra and SEM images from a micropowder mixture with 4 phases” [page 96; right column; line 4]). However, although Zhang discloses that “the goal of dynamic sampling, in general, is to find the measurement which, when added to the existing dataset, has the greatest effect on the expected reduction in distortion (ERD)” [page 91; left column; line 40], where “the ERD for any unmeasured locations is assumed” [page 91; right column; line 13]) – the expected reduction in distortion (ERD) is a correction of the first spectral image and there is no step of prediction of the ERD value between the first spectral image and an estimated true spectrum image, and Zhang does not disclose that such a prediction is made by a computer.


Regarding independent claims 7 and 13; these claims include substantially similar limitations to those of independent claim 1 and are allowable at least for the reasons indicated with respect to independent claim.

Regarding dependent claims 2-6, 8-12, and 14-18; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1, 7, and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881